DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Response to Amendment
The Amendment filed 10/11/2022 has been entered.  Claim(s) 1 has been amended. Claim(s) 10-20 were previously withdrawn.  Accordingly, claim(s) 1-20 are currently pending in the application.  
Applicant's amendments to the claim(s) 1 have overcome the 102 rejections in view of Chapeau (US 2018/0345879 - of record) previously set forth in the Office Action mailed 08/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reviewing a claim for compliance with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. MPEP 2173.02(II). 
The preamble of claim 1 is drawn to a method of additively manufacturing a part. However, the body of the claim does not recite process steps drawn to additive manufacturing a part. The body of the claim recites a process wherein extruded material deforms a blank into a platform. The resulting part is a single layer. The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made is that additive manufacturing is a process of building a part in a layer by layer manner. 
Accordingly, claim 1 does not apprise one of ordinary skill in the art of its scope and, therefore, fails to serve the notice function required by 35 U.S.C. 112(b). Claim(s) 2-9 which depend from claim(s) 1 are similarly rejected.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL M NELSON/Examiner, Art Unit 1743
          

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743